DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3 have been canceled.
Claims 1, 7 have been amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 
Allowable Subject Matter
Claims 4-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Downs [WO 2015027053] in view of Huitema [US Pat# 4,449,416].
Regarding claim, 1: Downs shows  An actuator for a transmission, the actuator comprising: a shift fork (330) coupled to a sleeve (180); a ball screw (1008) mounted to pass through a first portion of the shift fork; and at least a guide shaft (1010, 1012) mounted to pass through a second portion of the shift fork, wherein an axis of the at least a guide shaft (1010, 1012) is aligned in parallel to an axis of the ball screw (1008), wherein the ball screw (1008) is fastened to pass through an upper center portion of the shift fork (330), wherein the at least a guide shaft includes first and second guide shafts (1010, 1012) mounted to pass through first and second lower sides of the first portion of the shift fork (330) through which the ball screw passes, Downs does not shows and wherein the first and second guide shafts are mounted symmetrically on a first side and a second side of the ball screw to form an isosceles triangle having the ball screw as a vertex. However Huitema shows ball screw shaft mounted at the vertex of the shift fork.
it would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified the location of ball screw shaft of the shift fork assembly taught in Downs such that it is mounted on the vertex of the shift fork and as taught in Huitema. The modification will result in forming an isosceles triangle by the two guide shafts and the ball screw shaft. The modification will reduce the overall size of the shift assembly.
Regarding claim, 9: Downs shows wherein a motor (1002) rotating the ball screw is directly connected to an end portion of the ball screw.
Regarding claim, 11: Downs shows wherein a ball nut is integrally formed on the first portion of the shift fork to be engaged to the ball screw. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 11have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image1.png
    737
    542
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    732
    528
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658